Citation Nr: 1603227	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2011 rating decision granted an increased rating for the Veteran's low back strain, from 20 percent to 40 percent, effective October 29, 2010.  The Veteran appealed that decision to the Board.  In a December 2014 decision, the Board denied the claim and made a determination that the issue of entitlement to TDIU was not before the Board at that time. 

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and. parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by
assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In December 2014, the Board observed that a TDIU claim had been denied in a February 2012 rating decision and that the Veteran had not appealed or subsequently raised the issue again.  Therefore, the Board found that the issue of entitlement to TDIU was not on appeal.  

The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (the Veteran and Secretary of VA) then filed a Joint Motion for Partial Remand with the Court, asking that the Court remand the case so that the Board may properly adjudicate the issue of entitlement to TDIU.  The Board's decision regarding the 40 percent rating assigned for the Veteran's low back disability was left undisturbed.  Consequently, the issue of entitlement to TDIU is now before the Board.

In an October 2010 submission, the Veteran reported that he had reduced his days at work to two days per week due to his back disability.  However, now that that job had ended, he could not find another position that would allow him to work only two days per week while earning sufficient income.  

In the February 2012 rating decision, the RO denied TDIU on the basis that the Veteran did not meet the schedular requirements for TDIU under VA regulations. TDIU may be granted where there is one disability evaluated as 60 percent disabling, or two or more disabilities, one of which is 40 percent with a combined evaluation of 70 percent or more.  38 C.F.R. § 4.16 (2015).  These percentage standards are set aside only when the evidence clearly and factually shows the Veteran has been rendered unemployable solely due to service connected disabilities regardless of their individual and combined percentages.  Such cases are submitted to the Director of the Compensation and Pension Service for extra-schedular consideration.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment. Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a). For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  

No VA examination has been conducted or opinion obtained regarding whether the Veteran's service-connected disabilities render him unable to maintain "substantially gainful employment."  Therefore, the Board determines that the appeal must be remanded so that a VA examination on this issue may be scheduled.  
Further, the record reflects that the Veteran receives VA treatment on a regular basis, but that the most recent VA treatment notes of record are dated in May 2012.  Therefore, all VA treatment records dated from May 2012 to the present may be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from May 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate examination(s) to address the functional impact of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  In addressing the functional impact, the examiner(s) should not consider the Veteran's age or the functional impairment caused by any nonservice-connected disabilities.

A complete rationale for any opinion advanced must be provided.
 
3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).
 
4. Refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating pursuant to 38 C.F.R. § 4.16(b). 

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




